16-3444
    Barrow v. Farago


                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION ASUMMARY ORDER@). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

                  At a stated term of the United States Court of Appeals for the Second Circuit,
    held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of
    New York, on the 22nd day of December, two thousand seventeen.

    PRESENT:
                DENNIS JACOBS,
                REENA RAGGI,
                CHRISTOPHER F. DRONEY,
                      Circuit Judges.
    _____________________________________

    VINCENT BARROW,

                             Plaintiff-Appellant,

                       v.                                                 16-3444

    DR. LAWRENCE FARAGO, PSYCHIATRIST,
    BRYAN HILTON, SUPERINTENDENT OF
    PROGRAMS, MICHAEL HOAGAN, DEPUTY
    COMMISSIONER, OFFICE OF MENTAL
    HEALTH, DEPARTMENT OF
    CORRECTIONS, ANTHONY DEVITTO,
    EXECUTIVE DIRECTOR OF SPECIAL
    PROGRAMING, DIANE VANBUREN,
    DEPUTY COMMISSIONER, BOB LEWIS,
    OMH THERAPIST, LISA KALIES, UNIT
    CHIEF, OMH, RESIDENTIAL MENTAL
    HEALTH UNIT, JOSEPH BELLNIER,


                                                    1
DEPUTY COMMISSIONER OF PROGRAM
SERVICE, KENNETH S. PERLMAN, DEPUTY
COMMISSIONER OF PROGRAM SERVICE,
LUCIEN LECLAIRE, ASSISTANT
COMMISSIONER, MAUREEN E. BOLL,
DEPUTY COMMISSIONER AND COUNSEL,
E. LINDQUIST, ASSISTANT
COMMISSIONER, KAREN BELLAMY,
DIRECTOR, INMATE GRIEVANCE
PROGRAM, JEFF MCKOY, DEPUTY
COMMISSIONER, MAUREEN BOSCO,
EXECUTIVE DIRECTOR, CENTRAL NEW
YORK PSYCHIATRIC CENTER, OFFICE OF
MENTAL HEALTH, B. MCARDLE, DEPUTY
SUPERINTENDENT OF MARCY
CORRECTIONAL FACILITY, DONALD
SELSKEY, DEPUTY COMMISSIONER,
LIEUTENANT CORY, HOLANCHUCK,
BRIAN FISCHER, COMMISSIONER,
CAPTAIN HARPER, CHARLES KELLY, JR.,
SUPERINTENDENT, MARCY
CORRECTIONAL FACILITY,

                  Defendants-Appellees,

ADOLF, CORRECTIONS COUNSELOR, NEW
YORK STATE OFFICE OF MENTAL
HEALTH, NEW YORK STATE
DEPARTMENT OF CORRECTIONS AND
COMMUNITY SUPERVISION, MARCY, NEW
YORK, ONEIDA COUNTY, NEW YORK
STATE, KINDERMAN, DEPUTY SUPT. OF
PROGRAMS,

                  Defendants.
_____________________________________

FOR PLAINTIFF-APPELLANT:                      Vincent Barrow, pro se, Comstock, NY.

FOR DEFENDANTS-APPELLEES:                     Barbara D. Underwood, Solicitor General,
                                              Victor Paladino and Patrick Woods,
                                              Assistant Solicitors General, for Eric T.
                                              Schneiderman, Attorney General of the State
                                              of New York, Albany, NY.

                                          2
     Appeal from a judgment of the United States District Court for the Northern District of
New York (D’Agostino, J.; Hummel, M.J.).

    UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND
DECREED that the judgment of the district court is AFFIRMED.

        Appellant Vincent Barrow, a prison inmate appearing pro se, brought the instant suit under
42 U.S.C. § 1983 against prison officials, claiming violations of the First, Eighth, and Fourteenth
Amendments, the Americans with Disabilities Act, and the Rehabilitation Act. Barrow’s claims
are based primarily on allegations that the defendants required him to wear an exposure jumpsuit
(a jumpsuit designed to prevent the wearer from removing it) when he left his cell; placed a sign
reading “exposer” outside his cell; afforded him inadequate process before taking the foregoing
measures; disproportionately required minority inmates to wear exposure jumpsuits; provided
inadequate medical care for his foot pain, exhibitionism, and depression; and denied him access to
certain programming. The district court dismissed on motion all of Barrow’s claims, except for
an Eighth Amendment claim that his psychiatrist denied treatment for his depression. The court
later resolved that claim adversely to Barrow on summary judgment. Barrow appeals both the
dismissal and the grant of summary judgment. We assume the parties’ familiarity with the
underlying facts, the procedural history, and the issues presented for review.

       1. We review the district court’s decision to dismiss virtually all of Barrow’s claims de
novo. Chambers v. Time Warner, Inc., 282 F.3d 147, 152 (2d Cir. 2002). An independent
review of the record and relevant case law reveals that the district court properly dismissed
Barrow’s claims for substantially the reasons stated in the magistrate judge’s thorough September
25, 2014 report and recommendation, which the district court adopted in its entirety. See Barrow
v. Buren, No. 9:12-CV-01268, 2015 WL 417084, at *4 (N.D.N.Y. Jan. 30, 2015).

        2. We review the district court’s grant of summary judgment on Barrow’s claim of
inadequate medical care de novo. Sousa v. Marquez, 702 F.3d 124, 127 (2d Cir. 2012). To
establish an Eighth Amendment violation based on inadequate medical care, Barrow would need
to prove that “the alleged deprivation of adequate medical care [was] sufficiently serious,” and that
the defendant--Barrow's psychiatrist--acted with deliberate indifference to Barrow’s health.
Salahuddin v. Goord, 467 F.3d 263, 279-80 (2d Cir. 2006) (internal quotation marks and citation
omitted).

         As the district court concluded, Barrow failed to demonstrate a genuine issue of material
fact as to whether his psychiatrist acted with deliberate indifference in discontinuing his
prescription for a particular depression medication. The record on summary judgment showed
that the psychiatrist offered Barrow other treatment for his depression, including cognitive
behavioral therapy. See Chance v. Armstrong, 143 F.3d 698, 703 (2d Cir. 1998) (“So long as the
treatment given is adequate, the fact that a prisoner might prefer a different treatment does not give
rise to an Eighth Amendment violation.”). Furthermore, the evidence demonstrated that Barrow
refused visits with his psychiatrist and only partially complied with his treatment.

                                                  3
      We have considered Barrow’s remaining arguments and find them to be without merit.
Accordingly, we AFFIRM the judgment of the district court.

                                        FOR THE COURT:
                                        Catherine O’Hagan Wolfe, Clerk of Court




                                           4